People v Stone (2019 NY Slip Op 06971)





People v Stone


2019 NY Slip Op 06971


Decided on September 27, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2019

PRESENT: WHALEN, P.J., CARNI, DEJOSEPH, TROUTMAN, AND WINSLOW, JJ. (Filed Sept. 27, 2019.)


MOTION NO. (484/97) KA 04-00304.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vEARL STONE, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER Motion for writ of error coram nobis denied.